IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         October 18, 2007

                                     No. 07-30240                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


WESLEY ALDEN, MD, doing business as Crescent City Property Services,

                                                  Plaintiff-Appellant,
v.

NEW ORLEANS REDEVELOPMENT AUTHORITY,

                                                  Defendant-Appellee.



                   Appeal from the United States District Court
                       for the Eastern District of Louisiana
                               Case No. 2:06-CV-273


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       W. Wesley Alden, M.D. (“Alden” or “Appellant”) brought this action against
the New Orleans Redevelopment Authority (“NORA” or “Appellee”) under 42
U.S.C. § 1983, seeking to remedy a deprivation of his constitutional right to due
process, amongst other rights. He appeals the district court’s dismissal of his
suit for lack of subject matter jurisdiction.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                       No. 07-30240

       On November 16, 2001, Alden purchased the property located at 5019-21
LaSalle Street (“the Property”) at a tax sale conducted by the City of New
Orleans. Alden, however, did not record the tax sale deed until March 25, 2002.
On November 26, 2001, NORA filed a petition in state court to expropriate the
Property, naming the former owner, Elmer Lucas (and/or his succession), as
defendant. Alden was neither named as a defendant nor served with notice of
the expropriation action. On December 5, 2001, Alden notified NORA of his
purchase of the property and his intention to renovate it. NORA responded that
it would continue with its expropriation until it found work in progress on the
Property.1
       At the expropriation trial on February 7, 2002, Alden appeared and was
represented by counsel. Alden’s attorney requested a continuance, and the trial
court denied this request. At the close of the one-day trial, the trial court orally
rendered judgment of expropriation in favor of NORA. On March 15, 2002, the
court signed a written expropriation judgment transferring title of the Property
to NORA free and clear of any taxes, liens, mortgages, and encumbrances.
       Alden sought relief by filing a third party appeal, primarily arguing that
the judgment was an absolute nullity because it was rendered against him as a
non-party and because he was an indispensable party who was not joined. The
Louisiana Fourth Circuit Court of Appeal affirmed the expropriation judgment,
finding that, due to Alden’s failure “to obtain the tax deed and timely record it
prior to the judgment of expropriation,” he had “no legally protected interest in
the property” and, therefore, “was not an indispensable party.” New Orleans
Redev. Auth. v. Lucas, 2002-1546 (La. App. 4 Cir. 2/12/03), 838 So. 2d 946
(unpub.), writ denied, 847 So. 2d 1278 (La. 2003).


       1
         Despite this exchange, Alden alleges that NORA did not advise him that an
expropriation petition had been filed until February 6, 2002, the day before the expropriation
trial.

                                              2
                                      No. 07-30240

       Additionally, Alden filed a petition in state court to annul the
expropriation judgment, alleging that the judgment was a nullity for
substantially the same reasons as in the third party appeal. NORA filed
exceptions of no right of action and no cause of action, which the trial court
sustained.     The Fourth Circuit affirmed, holding that the expropriation
judgment had already been affirmed on appeal and that its prior determination
that Alden had no interest in the property was “the law of the case.”2 New
Orleans Redev. Auth. v. Lucas, 881 So. 2d 1246, 1252, 1256-57 (La. Ct. App.
2004), writ denied, 893 So. 2d 75 (La. 2005).
       Alden then filed this § 1983 action against NORA in the district court.
Alden filed a motion for partial summary judgment, and, in its response, NORA
contended that Alden’s claims lacked subject matter jurisdiction pursuant to the
Rooker-Feldman doctrine. The district court agreed, and Alden now appeals.
       Having examined the arguments of the parties, the record, and the state
court proceedings, we find that the district court did not commit error in
dismissing this case.
       AFFIRMED.




       2
         In finding that Louisiana’s law of the case doctrine applied, the Fourth Circuit
determined that because of Alden’s participation in the state court proceedings, Alden was
“party” to those proceedings and considered his argument to the contrary “disingenuous.” New
Orleans Redev. Auth. v. Lucas, 881 So. 2d 1246, 1252, 1255 (La. Ct. App. 2004).

                                             3